                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

  ROANE COUNTY, TENNESSEE,            )
  THE CITY OF KINGSTON,               )
  TENNESSEE, and                      )
  THE CITY OF HARRIMAN, TENNESSEE,    )
                                      )
           Plaintiffs,                )
                                      )
  v.                                  )            No.: 3:19-cv-206-TAV-HBG
                                      )
  JACOBS ENGINEERING GROUP, INC., and )
  THE TENNESSEE VALLEY AUTHORITY, )
                                      )
           Defendants.                )


                                       ORDER

        For the reasons stated in the memorandum opinion, filed contemporaneously with

  this order, Defendants’ motions to dismiss [Docs. 62, 64] are GRANTED, and all other

  motions [Docs. 47, 55, 59] are DENIED AS MOOT. All claims against defendant are

  hereby DISMISSED WITHOUT PREJUDICE and the Clerk of Court is DIRECTED

  to CLOSE this case.

        IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT




Case 3:19-cv-00206-TAV-HBG Document 107 Filed 09/30/20 Page 1 of 1 PageID #: 4339
